                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EUGENE EDWARDS                                 :           CIVIL ACTION
                                                   :
      v.                                           :           No. 16-3554
                                                   :
    DISTRICT ATTORNEY OF THE                       :
    COUNTY OF _______, et al.
                                             ORDER

           AND NOW, this 28th day of August 2019, upon careful and independent consideration of

Petitioner Eugene Edwards’ pro se Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus,

and Respondents’ response thereto, and after de novo review of the Report and Recommendation

of United States Magistrate Judge Timothy R. Rice, to which no objections have been filed, 1 it is

ORDERED:

           1.    The Report and Recommendation (Document 8) is APPROVED and ADOPTED.

           2.    Edwards’ Petition (Document 1) is DENIED and DISMISSED.

           3.    Edwards having failed to make a substantial showing of the denial of a

constitutional right, or that reasonable jurists would disagree with this Court’s determination, a

certificate of appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000).

                                                   BY THE COURT:

                                                   /s/Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.


1
  The Report and Recommendation was sent to all parties of record on December 19, 2016, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object
to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
§ 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). Petitioner
has submitted three letter requests for extensions of time to object to the Report and
Recommendation, and each request has been granted. Nevertheless, to date, no objections have
been received by the Court.
